Title: From George Washington to William Livingston, 16 August 1779
From: Washington, George
To: Livingston, William


        
          Dear Sir
          West point August the 16. 1779
        
        I had not the Honor till two days ago, to receive Your Excellency’s Letter of the 5th Instant. The whole of the Officers belonging to the Three Jersey Regiments are employed on the Western expedition with General Sullivan, which circumstance puts it intirely out of my power, to comply with Your Excellency’s request for Officers for the recruiting service. If this were not the case, I should fear as Your Excellency does, that the business would not be attended with any great success.
        I congratulate Your Excellency on the very favourable and interesting successes of Count D’Estaing in the West Indies. They are very important and the more so—as they may possibly be the means of detaining for the security of the Islands—that part of the reinforcement expected by Sir Henry Clinton from thence which will be a circumstance of great moment to us, especially if the remainder said to be coming from Europe with Adml Arbuthnot and daily looked for—is as considerable as several advices make it. I hope our next intelligence from the West Indies will announce farther successes on the part of our Allies, and that they will gain a decisive superiority over Adl Biron. I have the Honor to be with great respect & esteem Yr Excellency’s Most Obedt sert
        
          Go: Washington
        
        
          P.S. I would beg leave to remind Your Excellency of the Beacons—They should be attended to—as possibly some measures I have heard of on the part of the Enemy—may be preparatory to a movement—and may make it necessary eventually for the Militia to assemble suddenly.
        
      